
	
		I
		111th CONGRESS
		1st Session
		H. R. 2822
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2009
			Mr. Johnson of
			 Georgia (for himself, Ms. Jackson-Lee of
			 Texas, and Mr. Grayson)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To help Federal prosecutors and investigators combat
		  public corruption by strengthening and clarifying the law.
	
	
		1.Short titleThis Act may be cited as the
			 Public Corruption Prosecution Improvements
			 Act.
		2.Extension of
			 statute of limitations for serious public corruption offenses
			(a)In
			 GeneralChapter 213 of title 18, United States Code, is amended
			 by adding at the end the following:
				
					3300.Corruption
				offensesNo person shall be
				prosecuted, tried, or punished for a violation of, or a conspiracy or an
				attempt to violate—
						(1)section 201 or
				666;
						(2)section 1341 or
				1343, when charged in conjunction with section 1346 and where the offense
				involves a scheme or artifice to deprive another of the intangible right of
				honest services of a public official;
						(3)section 1951, if
				the offense involves extortion under color of official right;
						(4)section 1952, to
				the extent that the unlawful activity involves bribery; or
						(5)section 1962 to the extent that the
				racketeering activity involves—
							(A)bribery chargeable
				under State law; or
							(B)a violation
				of—
								(i)section 201 or
				666;
								(ii)section 1341 or
				1343, when charged in conjunction with section 1346 and where the offense
				involves a scheme or artifice to deprive another of the intangible right of
				honest services of a public official; or
								(iii)section 1951, if
				the offense involves extortion under color of official right;
								unless an
				indictment is returned or the information is filed within 6 years after the
				commission of the offense..
			(b)Clerical
			 AmendmentThe table of sections at the beginning of chapter 213
			 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					
						3300. Corruption
				offenses.
					
					.
			(c)Application of
			 AmendmentThe amendments made by this section shall not apply to
			 any offense committed before the date of enactment of this Act.
			3.Theft or bribery
			 concerning programs receiving Federal financial assistanceSection 666(a) of title 18, United States
			 Code, is amended—
			(1)in paragraph
			 (1)(B), by striking of $5,000 and inserting of
			 $1,000; and
			(2)in paragraph (2),
			 by striking $5,000 and inserting $1,000.
			4.Addition of
			 District of Columbia to theft of public money offenseSection 641 of title 18, United States Code,
			 is amended by inserting the District of Columbia or before
			 the United States each place that term appears.
		5.Additional rico
			 and moneylaudering predicates
			(a)RicoSection
			 1961(1) of title 18, United States Code, is amended—
				(1)by inserting
			 section 641 (relating to embezzlement or theft of public money,
			 property, or records), after 473 (relating to
			 counterfeiting),; and
				(2)by inserting
			 section 666 (relating to theft or bribery concerning programs receiving
			 Federal funds), after section 664 (relating to embezzlement from
			 pension and welfare funds),.
				(b)MoneylaunderingSection
			 1956(c)(7)(D) of title 18, United States Code, is amended—
				(1)by striking
			 section 641 (relating to public money, property, or records),;
			 and
				(2)by
			 striking section 666 (relating to theft or bribery concerning programs
			 receiving Federal funds),.
				6.Additional
			 wiretap predicatesSection
			 2516(1)(c) of title 18, United States Code, is amended by inserting
			 section 641 (relating to embezzlement or theft of public money,
			 property, or records), section 666 (relating to theft or bribery concerning
			 programs receiving Federal funds), after section 224 (bribery in
			 sporting contests),.
		7.Clarification of
			 crime of illegal gratuities
			(a)DefinitionSection
			 201(a) of title 18, United states Code, is amended—
				(1)in paragraph (2),
			 by striking and after the semicolon;
				(2)in paragraph (3),
			 by striking the period and inserting ; and; and
				(3)by inserting at
			 the end the following:
					
						(4)the term
				rule or regulation means a Federal regulation or a rule of the
				House of Representatives or the Senate, including those rules and regulations
				governing the acceptance of campaign
				contributions.
						.
				(b)ClarificationSection 201(c)(1) of title 18, United
			 States Code, is amended—
				(1)by striking the
			 matter before subparagraph (A) and inserting otherwise than as provided
			 by law for the proper discharge of official duty, or by rule or
			 regulation—;
				(2)in subparagraph
			 (A), by inserting after , or person selected to be a public
			 official, the following: for or because of the official’s or
			 person’s official position,; and
				(3)in subparagraph
			 (B)—
					(A)by striking
			 otherwise than as provided by law for the proper discharge of official
			 duty,; and
					(B)by striking all
			 after anything of value personally and inserting for or
			 because of the official’s or person’s official position, or for or because of
			 any official act performed or to be performed by such official or
			 person;.
					8.Clarification of
			 definition of official ActSection 201(a)(3) of title 18, United States
			 Code, is amended to read as follows:
			
				(3)the term
				official act—
					(A)means any action
				within the range of official duty, and any decision or action on any question,
				matter, cause, suit, proceeding or controversy, which may at any time be
				pending, or which may by law be brought before any public official, in such
				public official’s official capacity or in such official’s place of trust or
				profit; and
					(B)may be a single
				act, more than one act, or a course of conduct;
				and
					.
		9.Authorization for
			 additional personnel to investigate and prosecute public corruption
			 offensesThere are authorized
			 to be appropriated to the Department of Justice, including the United States
			 Attorneys’ Offices, the Federal Bureau of Investigation, and the Public
			 Integrity Section of the Criminal Division, $25,000,000 for each of the fiscal
			 years 2010, 2011, 2012, and 2013, to increase the number of personnel to
			 investigate and prosecute public corruption offenses including sections 201,
			 203 through 209, 641, 654, 666, 1001, 1341, 1343, 1346, and 1951 of title 18,
			 United States Code.
		
